Asia Atlantic Resources 2101 Vista Pkwy. - Ste. 292 West Palm Beach, FL 33411 May 17, 2011 Mr. John Cannarella United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re: Asia Atlantic Resources SEC File No.: 3-146572 Dear Mr. Cannarella: On behalf of Asia Atlantic Resources., and as President of the Company, please be advised that we hereby acknowledged that: 1. The Company is responsible for the adequacy and accuracy of the disclosure in the filing. 2. Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3. The Company many not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities law of the United States. Very truly yours, /s/J. Francisco Terreforte J. Francisco Terreforte
